Citation Nr: 0420607	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  99-20 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected herpes simplex keratitis of the left eye prior to 
September 3, 2002, to include the issue of the propriety of a 
reduction from 40 percent to 30 percent, effective on January 
1, 2000.  

2.  Entitlement to a total disability rating based on 
unemployability due to a service-connected disability (TDIU) 
prior to September 3, 2002.  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife and friend



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in which 
the RO denied entitlement to an increased evaluation for 
herpes simplex keratitis of the left eye, then evaluated as 
40 percent disabling, and a TDIU rating.  The veteran 
subsequently perfected an appeal regarding these issues.  

In September 1999, the veteran was notified of the RO's 
proposal to reduce the 40 percent rating assigned for the 
service-connected herpes simplex keratitis of the left eye to 
30 percent.  In October 1999, the 40 percent rating was 
formally reduced to 30 percent, effective on January 1, 2000.  

In February 2001, the veteran presented testimony at a 
personal hearing before one of the undersigned Veterans Law 
Judges.  In November 2002, the veteran testified at a 
videoconference hearing before another undersigned Veterans 
Law Judge.  The transcripts of these hearings were prepared 
and associated with the claims folder.  

In April 2003, the Board remanded the claims for an increased 
evaluation for herpes simplex keratitis of the left eye and a 
TDIU rating to the RO for additional evidentiary development.  

In the April 2003 decision, the Board also denied a claim of 
service connection for macular degeneration of the right eye.  
Thus, this issue was resolved and is no longer on appeal.  

Thereafter, in a February 2004 rating decision, the RO 
awarded an increased evaluation of 100 percent for the 
service-connected herpes simplex keratitis of the left eye, 
effective on September 3, 2002.  As explained in an April 
2004 notification letter, the issue of entitlement to a TDIU 
rating was thereby rendered moot as of that date.  

The claims folder was subsequently returned to the Board for 
further appellate review.  

As will be discussed in greater detail hereinbelow, the 
veteran recently submitted a signed statement directly to the 
Board indicating that he wished to withdraw his appeal.  For 
this reason, the Board no longer has jurisdiction over any 
pending appellate issues.  



FINDING OF FACT

In a signed statement addressed directly to the Board and 
received by the Board on July 2, 2004, prior to the 
promulgation of a decision, the veteran indicated that he 
wished to withdraw his claims on appeal in their entirety.  



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of an 
increased evaluation for the service-connected herpes simplex 
keratitis of the left eye, prior to September 3, 2002, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2003).  

2.  The criteria for the withdrawal of the issue of 
entitlement to a TDIU rating prior to September 3, 2002, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§ 20.202, 20.204.  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a).  If the 
appeal involves multiple issues, the withdrawal must specify 
that the appeal is withdrawn in its entirety, or list the 
issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b).  

In a signed statement received on July 2,2004, prior to the 
promulgation of a decision by the Board, the appellant 
stated, in pertinent part, that "[he did] not wish to 
continue with this appeal and [would] not pursue it any 
further."  

The appellant also expressed his satisfaction that all 
remanded issues had been adequately resolved by the granting 
of a 100 percent evaluation in the February 2004 rating 
decision.  

This letter, which was addressed to the Board, appears to 
express a desire to withdraw all issues pending on appeal 
before the Board.  As a result of this withdrawal, no 
allegations of error of fact or law remain before the Board 
for consideration with respect to the issues certified on 
appeal.  

Consequently, the Board no longer has jurisdiction to 
consider the issues on appeal, and they must be dismissed, 
without prejudice.



ORDER

The veteran's appeal as to the issue of an increased 
evaluation for herpes simplex keratitis of the left eye prior 
to September 3, 2002, to include the issue of the propriety 
of a reduction from 40 percent to 30 percent, effective on 
January 1, 2000, is dismissed.  

The veteran's appeal as to the issue of entitlement to a TDIU 
rating prior to September 3, 2002, is dismissed.  



______________________________           
______________________________
             C. W. SYMANSKI                                
LAWRENCE M. SULLIVAN
             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



